United States Court of Appeals,

                                              Fifth Circuit.

                                             No. 92–2152.

                               Henry J. WILSON, Plaintiff–Appellant,

                                                    v.

                               Al BUDNEY, Sr., Defendant–Appellee.

                                             Nov. 9, 1992.

Appeal from the United States District Court for the Southern District of Texas.

Before DUHÉ, BARKSDALE, and DeMOSS, Circuit Judges.

        PER CURIAM:

         A prison inmate does not have a protectable liberty or property interest in his custodial

classification. Moody v. Baker, 857 F.2d 256, 257–58 (5th Cir.), cert. denied, 488 U.S. 985, 109

S.Ct. 540, 102 L.Ed.2d 570 (1988). Henry J. Wilson's disagreement with his medical classification

is insufficient to establish a constitutional violation. Varnado v. Lynaugh, 920 F.2d 320, 321 (5th

Cir.1991). The State was no t required to permit Wilson, a mental patient, to attend classes and

religious services with the general prison population. See Green v. McKaskle, 788 F.2d 1116, 1125

(5th Cir.1986).

        Wilson's allegations of a conspiracy are merely conclusional and do not support an action

under 42 U.S.C. § 1983. Hale v. Harney, 786 F.2d 688, 690 (5th Cir.1986) (citations omitted). His

claim that he has received threats as a result of an allegedly false statement in his medical records also

fails to state a constitutional violation. Emmons v. McLaughlin, 874 F.2d 351, 353 (6th Cir.1989).

The district court did not abuse its discretion when it dismissed Wilson's in forma pauperis complaint

as frivolous. See Ancar v. Sara Plasma, Inc., 964 F.2d 465, 468 (5th Cir.1992).

        AFFIRMED.